 



Exhibit 10.1
November 1, 2007
Mr. Malcolm McDonald
3039 Cornwallis Road
Building 060/ D-126
RTP, NC 27709
Subject: Amendment 1 to SOW #6 to Goods Agreement #ROC-P-68
Dear Malcolm:
This letter (the “Amendment”) serves as Amendment Number 1 to SOW #6 of the
Goods Agreement #ROC-P-68, including all amendments thereto (the “Goods
Agreement”).
Section 3.0, b, i.) Termination is amended as follows: The parties hereto do
mutually agree to extend this SOW #6 through [**].
The parties acknowledge that they have read this Amendment, understand it, and
agree to be bound by its terms and conditions. All capitalized terms not defined
herein shall have the meaning set forth in the Goods Agreement and SOW#6 that
are unaffected by the revisions set forth in this Amendment shall remain in full
force and effect. Further, the parties agree that this Amendment and the Goods
Agreement and SOW#6 are the complete and exclusive statement of the agreement
between the parties, superseding all proposals or other prior agreements, oral
or written, and all other communications between the parties relating to the
subject.

                  Accepted and Agreed To:       Accepted and Agreed To:
Interna
  tional Business Machines Corporation       Brocade   Communication Systems,
Inc.
 
               
 
               
By:
          By:    
 
               
 
                            Type or Print Name       Type or Print Name
 
               
 
                          Title & Organization       Title & Organization

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 